Abatement Order filed January 23, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00220-CV
                                ____________

          MEHMET OKUMUS AND SENOL OKUMUS, Appellant

                                        V.

                         GARY J. MOUTON, Appellee


                     On Appeal from the 215th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-10370


                            ABATEMENT ORDER

      On December 3, 2019, the official court reporter, Alexandra McDaniel, was
ordered to file the exhibits from a trial held on July 6, 2017, within 10 days. See
Tex. R. App. P. 34.6(d). The exhibits were not filed and no extension of time to
file the exhibits was requested. On December 19, 2019, this court again ordered the
court reporter to file the exhibits within 10 days. That day, an extension of time
was requested. It was granted until January 3, 2020.
      On January 9, 2020, an incomplete supplemental reporter’s record was filed.
On January 14, 2020, the court reporter was ordered to file an additional
supplemental reporter’s record on or before January 15, 2020, containing:

      • Plaintiffs’ Exhibit 5 through 8;

      • Plaintiffs’ Exhibit 13;

      • Plaintiffs’ Exhibit 14; and

      • Defense Exhibit 1.

      As of this date, the record has not been filed and no extension of time to file
the exhibits has been requested.

      Our order of January 14, 2020 instructed the court reporter that if the record
was not filed, the court would order the trial court to conduct a hearing to
determine the reason for failure to file the record. The record has not been filed
with the court. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 215th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the trial
court need not hold a hearing.



                                   PER CURIAM


Panel consists of Justices Christopher, Jewell and Bourliot.